Gardner, P. J.
The defendant was charged on May 18, 1952, and later convicted (omitting the formal parts of the accusation) with the “offense of misdemeanor, for that the said Willie Robinson . . . did keep, maintain, and operate a place or resort where alcoholic liquors were kept to be consumed on the premises, by persons resorting there for that purpose, at 73 Mangum Street.” The accusation was drawn under Code § 58-104. After conviction, he filed a certiorari to the superior court on the general grounds only. The writ was granted, and on a hearing, was overruled and dismissed on March 26, 1953.
The provisions of Chapter 58-1 (which includes Code § 58-104) do not apply to Fulton County. Code, Ann. Supp.,' § 58-306 reads: “Chapters 58-1, 58-2, 58-3 not applicable in counties adopting legalization under Chapter 58-10.—Nothing in Chapters 58-1, 58-2, and 58-3 of this Code shall apply in those counties in which a majority of those voting at an election held for the purpose vote in favor of the taxing and legalizing and controlling of alcoholic beverages and liquors as provided in Chapter 58-10.” Ga. L. 1937-38, Ex. Sess., pp. 103, 104. The court erred in overruling and dismissing the certiorari.

Judgment reversed.


Townsend and Carlisle, JJ., concur.